MIRABAL, Justice,
dissenting.
The majority has chosen to follow the lead of two trial judges, one in Wisconsin1 and one in Illinois.2 I believe the better authority comes from the Ninth Circuit Court of *51Appeals,3 whose opinion has been cited with approval by the Fifth Circuit Court of Appeals.4 Therefore, I dissent.
The issue in this case is straightforward: If a trial court has no jurisdiction over a case, are actions taken in that court in connection with that case null and void and of no effect?
The answer: Yes.5
The law is clear that the removal of a case to federal court ends the state court’s jurisdiction until the ease is remanded. Farias v. Bexar Cty. Bd. of Tr. for M.H.M.R. Serv., 925 F.2d 866, 873 (5th. Cir.1991); E.D. Sys. Corp. v. Southwestern Bell Co., 674 F.2d 453, 458 n. 2 (5th Cir.1982). In the present case, at the time of removal to federal court, appellant had not yet been served with the original petition. Three weeks after the state trial court lost jurisdiction, appellant was served with citation directing appellant to file an answer in the state trial court. Five weeks after the state trial court had lost jurisdiction, appellant filed an answer in the state trial court. Appellant’s answer was never made a part of the record in the federal court. Appellant was never served with federal process and he never appeared in federal court. More than two years after the state court lost jurisdiction, the federal court remanded the case back to the state court.
Appellant was not served again with citation once the state court regained jurisdiction. Rather, appellees set the case for trial, and upon appellant’s failure to appear, the state trial court entered judgment against appellant for $135,429.00.
On appeal, appellant argues that, because the state court did not have jurisdiction of the case at the time appellant was served-and answered, the service was ineffective and appellant’s answer was a “non-appearance.” Therefore, according to appellant, the state court did not have jurisdiction over appellant to render a judgment against him. I agree with appellant.
In Beecher v. Wallace, the Ninth Circuit Court of Appeals was faced with the same issue. 381 F.2d at 372. The court applied 28 U.S.C. § 1448, which reads:
In all cases removed from any state court to any district court of the United States in which any one or more of the defendants has not been served with process or in which the service has not been perfected prior to removal, or in which process served proves to be defective, such process or service may be completed or new process issued in the same manner as in cases originally filed in such district court.
28 U.S.C. § 1448 (1989) (emphasis added). The Beecher Court reasoned:
[Wjhere the defendant has never been put on notice of the state court proceeding prior to removal [because defendant was not served at all with state process prior to removal] the federal court cannot “complete” the state process by permitting it to be served after removal; rather the federal court must issue new process pursuant to Rule 4 of the Federal Rules of Civil Procedure. The state court process becomes null and void on the date the action is removed to the federal court. Cf. 28 U.S.C.S. 1446(a); Allman v. Hanley, 302 F.2d, 559 (5th Cir.1962).
Beecher, 381 F.2d at 373 (emphasis added).
The Fifth Circuit cited Beecher with approval, for a related though not identical legal principle, in Freight Terminals, Inc., 461 F.2d at 1052. The Freight Terminals case also cited with approval 4 Chahles Alan WRIGHT & ARTHUR R. MlLLER, FEDERAL PRACTICE and PROCEDURE § 1082 (1969), which cites Beecher and supports appellant’s position. Freight Terminals, Inc., 461 F.2d at 1052.
*52I would sustain appellant’s sole point of error, holding the trial court erred in entering judgment against appellant when the trial court had no jurisdiction over appellant. I would reverse the judgment and remand.

. Listle v. Milwaukee County, 926 F.Supp. 826, 826-28 (E.D.Wis.1996).


. Continental Illinois Nat’l Bank & Trust v. Protos Shipping, Inc., 472 F.Supp. 979, 982 (N.D.Ill.1979).


. Beecher v. Wallace, 381 F.2d 372, 373 (9th Cir.1967).


. Freight Terminals, Inc. v. Ryder System, Inc., 461 F.2d 1046, 1052 (5th Cir.(Tex.1972)).


. This general principle appears in various types of cases where the trial court either never had jurisdiction, or lost jurisdiction. See Stroud v. VBFSB Holding Corp., 917 S.W.2d 75, 78 (Tex.App.—San Antonio 1996, writ denied); Jobe v. Lapidus, 874 S.W.2d 764, 766 (Tex.App.—Dallas 1994, writ denied); Smith v. Amarillo Hasp. Dist., 672 S.W.2d 615, 617 (Tex.App.—Amarillo 1984, no writ)